Citation Nr: 9918631	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	John J. Ford, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active duty for training from June 25 to July 
9, 1977.

In March 1979, the Board of Veterans' Appeals (Board) denied 
service connection for schizophrenia.  A June 1988 RO rating 
decision denied service connection for low back pain.

RO decisions after the March 1979 Board decision, denying 
service connection for schizophrenia, and the June 1988 RO 
rating decision, denying service connection for low back 
pain, have denied applications from the veteran to reopen 
claims for service connection for a psychiatric disability 
and a low back disorder because it was determined no new and 
material evidence had been submitted to reopen these claims.  
The last RO decision, denying applications to reopen claims 
for service connection for these disorders, prior to the RO 
decisions being considered in this appeal, was a December 
1990 RO rating decision that determined there was no new and 
material evidence to reopen claims for service connection for 
a low back disorder and a psychiatric disability.  The 
veteran was notified of the December 1990 RO determinations 
in January 1991, and he did not appeal.

In 1992 and 1994, the veteran submitted applications to 
reopen the claims for service connection for a low back 
disorder and a psychiatric disability.  This appeal comes to 
the Board from December 1992 and later RO decisions that 
determined there was no new and material evidence to reopen 
the claims for service connection for a low back disorder and 
a psychiatric disability.


REMAND

A review of the veteran's claims folders shows that he had 
active service from December 1950 to January 1953 that has 
not been verified by the service department.  Nor have the 
service medical records pertinent to this service been 
obtained.  While the gist of the veteran's claims is that he 
has a low back disorder and a psychiatric disability that had 
their onset during a period of active duty for training from 
June 25 to July 9, 1977, or that were aggravated by such 
service, the overall nature of his assertions is not clear.  
Under the circumstances, it is the judgment of the Board that 
the veteran's active service should be verified and that the 
service medical records concerning this service be obtained 
prior to appellate consideration of the claims.  Jolley v. 
Derwinski, 1 Vet. App. 37 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center to verify the 
veteran's active service from December 
1950 to January 1953 and to provide the 
service medical records and any "SGO" 
records for this period of active duty.

2.  After the above development, the RO 
should determine whether there is new and 
material evidence to reopen the claims 
for service connection for a low back 
disability and a psychiatric disorder.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

